TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2020



                                      NO. 03-19-00108-CV


                 Firststone Heights LLC (1512 Forest Trail Apts), Appellant

                                                v.

                          Travis Central Appraisal District, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES BAKER, TRIANA, AND SHANNON
         REVERSED AND RENDERED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on November 13, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

dismissing appellant’s action without prejudice. Appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.